1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   VICTORIA NORMAN,                                  Case No.: 2:18-cv-01215-APG-GWF
18
                    Plaintiff,
19                                      STIPULATION OF DISMISSAL OF
     vs.
20                                      EQUIFAX INFORMATION SERVICES,
     EQUIFAX INFORMATION SERVICES LLC; LLC WITH PREJUDICE
21
     and WESTSTAR FEDERAL CREDIT UNION,
22
                    Defendants.
23

24          PLEASE TAKE NOTICE that Plaintiff Victoria Norman (“Plaintiff”) and Defendant
25
     Equifax Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled
26
     action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(1)(A)(ii).
27

28
            There are no longer any issues in this matter between Plaintiff and Equifax to be determined
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE - 1
1    by the Court. Plaintiff hereby stipulates that all of her claims and causes of action against Equifax,
2
     which were or could have been the subject matter of this lawsuit, are hereby dismissed with
3
     prejudice, without costs or fees to any party.
4
            IT IS SO STIPULATED.
5
            Dated December 10, 2018.
6
      /s/ Matthew I. Knepper                                  /s/ Bradley T. Austin
7     Matthew I. Knepper, Esq.                                Bradley T. Austin, Esq.
      Nevada Bar No. 12796                                    Nevada Bar No. 13064
8     Miles N. Clark, Esq.                                    SNELL & WILMER LLP
      Nevada Bar No. 13848                                    3883 Howard Hughes Pkwy., Ste. 1100
9
      KNEPPER & CLARK LLC                                     Las Vegas, NV 89169
10    Email: matthew.knepper@knepperclark.com                 Email: baustin@swlaw.com
      Email: miles.clark@knepperclark.com
11                                                            Counsel for Defendant
      David H. Krieger, Esq.                                  Equifax Information Services, LLC
12
      Nevada Bar No. 9086
13    HAINES & KRIEGER, LLC
      8985 S. Eastern Ave., Suite 350
14    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
15
      Counsel for Plaintiff
16

17                                         ORDER GRANTING

18      STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,

19                                          WITH PREJUDICE
20

21          IT IS SO ORDERED.
22
            _________________________________________
23
            UNITED STATES DISTRICT COURT JUDGE

24          DATED  this ____ day
            Dated: December   10,of2018.
                                    _________ 2018.
25

26

27

28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE - 2
